Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 7/15/2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 

             Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Leon et al., (US 2008/0113618), (hereinafter, De Leon). 

Regarding claim 1, De Leon discloses a method for pairing a Bluetooth device and a smart device (= mobile device 110-A wants to establish a short distance connection with mobile device 110-B via identification and pairing, see [0050]), the method comprising:
emitting a sequence of light signals by a source of light of the smart device
 (= available devices/device 110-B may include light-emitting output device; and   may be caused to flash every 3 ms, see [0051]);
detecting the sequence of light signals by a light detector of the Bluetooth device (= visual indicator pattern assigned to each recognized device may be stored for use in pairing a desired device, see [0051]; and upon selection of a desired device for pairing, the device is moved into proximity with light sensor 235, see [0052]);
and if the sequence of light signals is recognized by the Bluetooth device, entering a pairing mode between the Bluetooth device and the smart device (= light sensor 235 may monitor the pattern of device 110-B  and output pattern signal indicative thereof to processing logic 205…process logic 205 may then initiate pairing between device 110-B and device 110-A, see [0052]).  

Regarding claim 8, as mentioned in claim 1, De Leon discloses that the method further comprising: placing the source of light of the smart device proximally to the light detector of the Bluetooth device (see, [0052]).  

Regarding claim 9, as mentioned in claim 1, De Leon discloses the method wherein the sequence of light signals is unique to a Bluetooth device (see, [0051]). 

Regarding claim 10, as mentioned in claim 1, De Leon discloses the method wherein the source of light is the flashlight of the smart device (see, [0051]). 

Regarding claim 11, as mentioned in claim 1, De Leon discloses the method wherein the light detector of the Bluetooth device comprises: a photodiode; an aperture covering the photodiode; and a microcontroller that is operatively coupled to the photodiode (see, [0041]). 

Regarding claim 12, as mentioned in claim 1, De Leon discloses the method wherein the method further comprises: emitting the sequence of light signals with an application on the smart device (see, [0046 and 0048]). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 2-7 and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Leon in view of Hodge et al., (US 2020/0367056), (hereinafter, Hodge).

Regarding claim 2, as mentioned in claim 1, De Leon explicitly fails to disclose that the method further comprising: scanning a visual ID pattern of the Bluetooth device by the smart device; and recognizing the visual ID pattern by the smart device, wherein the emitting the sequence of light signals by the source of light of the smart device is based on the recognized visual ID pattern. 
	However, Hodge, which is an analogous art equivalently discloses that the method further comprising: scanning a visual ID pattern of the Bluetooth device by the smart device; and recognizing the visual ID pattern by the smart device, wherein the emitting the sequence of light signals by the source of light of the smart device is based on the recognized visual ID pattern (= pairing process between camera device and mobile device 104 including captured QR code as unique identification, see [0090-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 


Regarding claim 3, as mentioned in claim 2, De Leon explicitly fails to disclose the method wherein the visual ID pattern is unique to a Bluetooth device.
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is unique to a Bluetooth device (see, [0090-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 4, as mentioned in claim 2, De Leon explicitly fails to disclose the method wherein the visual ID pattern is a QR code.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is a QR code (see, [0090-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 5, as mentioned in claim 2, De Leon explicitly fails to disclose the method wherein the visual ID pattern is a serial number.
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is a serial number (see, [0091-92]). 


Regarding claim 6, as mentioned in claim 2, De Leon explicitly fails to disclose the method wherein the visual ID pattern is a barcode.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is a barcode (see, [0091-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 7, as mentioned in claim 2, De Leon explicitly fails to disclose the method wherein the scanning of the visual ID pattern is executed with an application of the smart device.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the scanning of the visual ID pattern is executed with an application of the smart device (see, [0090-91]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge 

Regarding claim 13, De Leon discloses a method for pairing a Bluetooth device and a smart device (= mobile device 110-A wants to establish a short distance connection with mobile device 110-B via identification and pairing, see [0050]), the method comprising:
periodically listening for a sequence of signals by the Bluetooth device (= polling of available devices at predetermined interval; each available device may be caused to flash every 3 ms, see [0051 and 0048]); 
emitting the sequence of signals by an antenna of the smart device each available device may be caused to flash every 3 ms, see [0051 and 0048]); 
detecting the sequence of signals by an antenna of the Bluetooth device
(= visual indicator pattern assigned to each recognized device may be stored for use in pairing a desired device, see [0051]; and upon selection of a desired device for pairing, the device is moved into proximity with light sensor 235, see [0052]); and
if the sequence of signals is recognized by the Bluetooth device, entering a pairing mode between the Bluetooth device and the smart device (= light sensor 235 may monitor the pattern of device 110-B  and output pattern signal indicative thereof to processing logic 205…process logic 205 may then initiate pairing between device 110-B and device 110-A, see [0052]). 
De Leon explicitly fails to disclose emitting of “RF” signal. 
Hodge which is an analogous art equivalently discloses emitting of “RF” signal (= to pair with mobile device 104,  device 104 broadcasts an identifying signal such as Bluetooth ID, WiFi identifier or the like, see [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 14, as mentioned in claim 13, De Leon explicitly fails to disclose that the method further comprising: scanning a visual ID pattern of the Bluetooth device by the smart device; and recognizing the visual ID pattern, wherein the predetermined sequence of RF signals emitted by the smart device is based on the recognized visual ID pattern.  
	However, Hodge, which is an analogous art equivalently discloses that the method , further comprising: scanning a visual ID pattern of the Bluetooth device by the smart device; and recognizing the visual ID pattern, wherein the predetermined sequence of RF signals emitted by the smart device is based on the recognized visual ID pattern (= pairing process between camera device and mobile device 104 including captured QR code as unique identification, see [0090-92 and 0095]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 
Regarding claim 15, as mentioned in claim 13, De Leon explicitly fails to disclose the method wherein the predetermined sequence of RF signals emitted by the smart device is unique to the specific Bluetooth device.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the predetermined sequence of RF signals emitted by the smart device is unique to the specific Bluetooth device(see, [0090-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 16, as mentioned in claim 14, De Leon explicitly fails to disclose the method wherein the visual ID pattern in unique to the specific Bluetooth device.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern in unique to the specific Bluetooth device (see, [0090-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 17, as mentioned in claim 14, De Leon explicitly fails to disclose the method wherein the visual ID pattern is a QR code.
Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is a QR code (see, [0090-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 18, as mentioned in claim 14, De Leon explicitly fails to disclose the method wherein the visual ID pattern is a serial number.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is a serial number (see, [0091-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with De Leon for the benefit of achieving a communication system that includes QR code as secret shared information for device identification and pairing. 

Regarding claim 19, as mentioned in claim 14, De Leon explicitly fails to disclose the method wherein the visual ID pattern is a barcode.  
	However, Hodge, which is an analogous art equivalently discloses the method wherein the visual ID pattern is a barcode(see, [0091-92]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge 

 6.      Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over De Leon and Hodge in view of Grinberg et al., (US 9,496,927), (hereinafter, Grinberg).

Regarding claim 20, as mentioned in claim 14, the combination of De Leon and Hodge explicitly fails to disclose the method wherein the Bluetooth device is buttonless or sealed.
	However, Grinberg which is an analogous art equivalently discloses the method wherein the Bluetooth device is buttonless or sealed (= pairing via NFC tag without the need for a button, see col. 2, lines 13-33 and col. 7, lines 26-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Grinberg with De Leon and Hodge for the benefit of achieving a communication system that provides cheaper and simpler method of pairing between devices. 

                                            CONCLUSION 
7.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.
       a.     Griffin et al., (US 2011/0070827) teaches communication device and method for initiating communications at a communication device.
Yang et al., (US 2015/0349848) teaches apparatus and method for managing device operation using near field communication.

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.